            Case 1:19-cv-01508-AWI-EPG Document 79 Filed 06/11/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     L.C. CUNNINGHAM,                                Case No. 1:19-cv-01508-AWI-EPG (PC)
10
                   Plaintiff,                        ORDER REQUIRING PLAINTIFF TO
11                                                   FILE REPLY TO THE WARDEN OF
           v.                                        KERN VALLEY STATE PRISON’S
12                                                   RESPONSE TO PLAINTIFF’S MOTION
     M. MARTINEZ, et al.,                            FOR AN ORDER UNDER THE ALL
13                                                   WRITS ACT
                  Defendants.
14

15

16           L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

18           On April 26, 2021, Plaintiff filed what the Court construes as a motion under the All

19   Writs Act. (ECF No. 72). Plaintiff alleges that he does have access to the law library, but he is

20   not able to use books. Instead, Plaintiff appears to allege that his institution of confinement has

21   an email system, but that system is not working for him and he is unable to “research [his]

22   case.” (Id. at 1).

23           On May 19, 2021, the Warden filed a response. (ECF No. 76). The Warden does not

24   contest that the email system is not working for Plaintiff. Instead, the Warden states that

25   “Plaintiff still has access to the law library computers and printed materials which he may use

26   to conduct legal research.” (Id. at 2).

27           The Court will require Plaintiff to file a reply to the Warden’s response related solely to

28   the issue of whether Plaintiff can access the law library to do legal research, including law

                                                      1
            Case 1:19-cv-01508-AWI-EPG Document 79 Filed 06/11/21 Page 2 of 2



 1   library computers and printed materials. If Plaintiff does not believe he is able to do legal
 2   research at the law library, Plaintiff should explain what legal resources he is being denied
 3   access that he needs in order to prosecute this action. If Plaintiff is alleging that he is being
 4   denied access to the law library altogether, Plaintiff should attach to his reply any requests he
 5   made for law library access, as well as the institution’s responses.
 6          Based on the foregoing, IT IS ORDERED that Plaintiff has fourteen days from the date
 7   of service of this order to file a reply to the Warden of Kern Valley State Prison’s response to
 8   Plaintiff’s motion.
 9
     IT IS SO ORDERED.
10

11
        Dated:     June 11, 2021                                 /s/
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
